KUNKLE, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Original action in the Common Pleas brought by the State to recover from J. F. Stringer, defendant, and from his surety for failure to complete a road contract. The contract was completed by the State upon an account and this suit brought to recover the excess cost of completing the work.- The County Auditor made his certificate as provided by 5660 and 5661 GC. on May 16, 1916. Judgment being rendered for defendants, the State prosecuted error. Held:
The filing of the certificate by the County ■ Auditor stating that the money required was in the treasury to the credit of the fund from which it was to be drawn is a prerequisite to the execution of a valid contract. 107 OS. 406 cited. The agreement of the County Commissioners on April 7, 1916, was therefore invalid. Judgment affirmed: